 Case 1:15-cv-00382-HSO-JCG Document 341 Filed 01/21/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION


DOUGLAS HANDSHOE                                                         PLAINTIFF

VS.                                                   CIVIL NO.: 1:15cv382-HSO-JCG

VAUGHN PERRET, et al.                                                DEFENDANTS

                        SPECIAL ENTRY OF APPEARANCE


       COMES NOW, Kenneth T. O’Cain, Esq., and enters his appearance as

counsel for the Defendant, Charles Leary, in the above-styled and numbered

cause. The undersigned has been retained to represent Defendant Leary;

however, there is a scheduling conflict with the January 24, 2019 hearing set

under Doc. # 336, as well as the trial, as the undersigned is scheduled to be in

trial in the Circuit Court of Hinds County, Mississippi on January 24, 2019 and

will be in other court’s for various hearings and/or trial the week of February 4,

2019. This Entry of Appearance is being filed in order to provide the undersigned

with the capability, through ECF access, of filing a Motion for Continuance in

light of the recent retention and conflicts noted herein.

       Respectfully submitted, this the 21st day of January, 2019.

                                          CHARLES LEARY

                                   BY:    s/Kenneth T. O’Cain
                                          Kenneth T. O’Cain, Esq.
OF COUNSEL:
Kenneth T. O’Cain, Esq., MSB# 101124
O’CAIN LAW FIRM, PLLC
567 Highway 51
Suite C
  Case 1:15-cv-00382-HSO-JCG Document 341 Filed 01/21/19 Page 2 of 2




Ridgeland, MS 39157
Telephone: (601) 832-0990
Facsimile: (601) 300-8088
Email: trey@ocainlaw.com


                             CERTIFICATE OF SERVICE

       I, Kenneth T. O’Cain, counsel for the Defendant, Charles Leary, do hereby

certify that I have this day filed the foregoing Special Entry of Appearance in this

cause of action through the ECF filing system, which forwarded copies via electronic

means to the ECF participants as assigned and associated with this cause of action.

The undersigned would further state that he has sent the foregoing to the Plaintiff,

Douglas Handshoe, via electronic means at earning04@gmail.com

       So certified this the 21st day of January, 2019.

                                                   s/Kenneth T. O’Cain
                                                   Kenneth T. O’Cain
